STATE OF VERMONT

                              ENVIRONMENTAL COURT

                                }
In re: Rouleau Property appeals } Docket Nos. 231‐12‐04 Vtec; 28‐2‐05 Vtec; 
                                } 29‐2‐05 Vtec; 192‐9‐05 Vtec; and 193‐9‐05 Vtec
                                }



                                   Decision and Order

       The above‐captioned appeals were taken from several decisions of the Zoning Board

of  Adjustment  (ZBA)  of  the  Town  of  Cabot,  regarding  landowner‐applicant  Marlynn

Rouleau’s property in the Shoreland zoning district.  Applicant Marlynn Rouleau, through

her son Randy Rouleau, is represented by Lauren S. Kolitch, Esq.; neighbors Dale Wells,

Judith Wells, Charles Aimi, Alice Aimi, and Joanne Davis are represented by Edward R.

Zuccaro, Esq. and Christopher D. Roy, Esq.; and the Town of Cabot is represented by Paul

S. Gillies, Esq.  As the applicant is the appellant in some of the appeals, and the appellee

in others, we will use the terms “Applicant” and “Neighbors” in this decision.

       In Docket No. 231‐12‐04 Vtec, Applicant Rouleau appealed the ZBA’s reversal of the

Zoning Administrator’s grant of  a  zoning permit  to  move an  existing non‐conforming

camp1 building (the “existing house”) to a new location within the shoreline setback for

Joe’s Pond, and to place it on a slab foundation.  In Docket No. 28‐2‐05 Vtec, Applicant

appealed the denial of a variance for the same proposal to move the existing house. 


       1
           The term “camp” or “camp building” is commonly used in Vermont to refer to a
seasonal dwelling.  However, as the Cabot Zoning Regulations do not define or use the
term “camp” or “seasonal dwelling” and do not distinguish between a seasonal single‐
family dwelling and a year‐round single‐family dwelling, we will use the term “house” to
refer to both the existing and the proposed single‐family dwellings.  The Septic Regulations
do distinguish between seasonal dwellings and [year‐round] single‐family dwellings. 

                                             1
       In Docket No. 29‐2‐05 Vtec, Applicant appealed the denial of a zoning permit to

construct a new single‐family dwelling (the “new house”) on the same lot with the existing

house.  This proposal is for a new two‐story, 28ʹ x 80ʹ (2240 square foot) house and garage,

while leaving the existing house in place, so that there would be two principal buildings

on the lot. 

       In Docket No. 192‐9‐05 Vtec, the DRB approved of the conversion of the existing

house to an ‘accessory’2 building, conditioning that conversion on the removal of all the

toilets and sinks and their disconnection from the existing sewage disposal system, as well

as  the  removal  of  the  kitchen  range  and  the  exterior  decks.    Neighbors  appealed  the

approval  of  the  change  of  use  of  the  existing  non‐conforming  house  to  an  ‘accessory

building,’ while Applicant Rouleau appealed the condition that exterior decks be removed

from the existing house as a condition of that change of use.  In Docket No. 193‐9‐05 Vtec,

Neighbors appealed the grant of a zoning permit to construct a new 77½ʹ x 59ʹ (4573 square

foot) three‐bedroom house, with a two‐car garage, on the same lot as the existing house,

but after the conversion of the existing house to an ‘accessory building.’  Docket No. 192‐9‐

05 Vtec must be considered in light of whether Docket No. 193‐9‐05 Vtec is approved,

because an ‘accessory’ building under the ordinance and the state statute is only defined



       2
             Section  1.8  of  the  Zoning  Regulations  defines  an  “accessory”  building  as  a
building located on the same lot as the principal building and “customarily incidental and
subordinate  to  the  principal  .  .  .  building.”    In  the  January  2006  decision  on  partial
summary judgment in these matters, the Court ruled that the Zoning Regulations do not
prohibit an applicant from applying to convert an existing principal building on a lot to
allow  it  to  become  accessory  to  a  newly‐approved  principal  building.    However,  that
decision left for trial the disputed facts of whether, in the present appeals, the proposed
new house itself qualifies for approval, as well as the disputed facts of the extent to which
the existing house (after its conversion) would or would not be “customarily incidental or
subordinate to” that proposed new house.


                                                 2
and can only be analyzed in terms of its relationship to a principal building on the lot.

       After a decision on motions for summary judgment addressed certain issues, an

evidentiary  hearing  was  held  on  the  remaining  issues  in  this  matter  before  Merideth

Wright, Environmental Judge.  The parties were given the opportunity to submit written

memoranda and requests for findings.  Upon consideration of the evidence and of the

written memoranda and requests for findings filed by the parties, the Court finds and

concludes as follows.  To the extent any proposed findings of fact and conclusions of law

are incorporated in this decision, they are granted; otherwise, they are denied.



       The Town of Cabot has adopted Zoning Regulations, under 24 V.S.A. Chapter 117,

and has adopted a Sewage Ordinance under 24 V.S.A. Chapter 102, pertaining to On‐Site

Sewage Systems.  The Sewage Ordinance distinguishes between seasonal dwellings (not

occupied more than six months per year) and single‐family dwellings used as primary

residences.  The Zoning Regulations do not distinguish between single‐family dwellings

occupied seasonally and those occupied year‐round.

       The Rouleau lot is 0.89 of an acre in area, with a lot frontage on West Shore Road of

132.78 feet, on the west shore of Joe’s Pond.  In the Shoreland zoning district, §4.4 of the

Zoning Regulations requires, for residential uses, a minimum lot size of one acre and a

minimum  lot  frontage  of  150  feet.    As  discussed  in  the  January  2006  decision  in  these

matters, the lot is therefore nonconforming as to lot size and frontage, but, as an existing

small  lot,  under  §3.2  of  the  Zoning  Regulations  it  may  be  developed  for  the  purposes

allowed in the district “even though not conforming to minimum lot size requirements.”

And see 24 V.S.A. §4412(2).  

       Section 4.4 of the Zoning Regulations requires a 75‐foot setback from the shoreline,

a 25‐foot setback from the side lot lines, and a 50‐foot setback from the front lot line.  The

existing house is located entirely within the shoreline setback area.  A substantial area

                                                 3
exists on the lot within which a building could be located that would be in compliance with

all of the setback requirements for the lot.  This potential building envelope is shown on

the  diagram  attached  at  the  end  of  this  decision.    The  potential  building  envelope  is

approximately 50 to 80 feet in width and approximately 160 feet in length.  Limiting factors

within this envelope are the required isolation distance from the leach fields (depending

on whether the proposed building is designed on a slab foundation, or whether the septic

system is redesigned or moved), the potential for adjustment of the location of the access

drive, and the size of the proposed house. Nevertheless, there is adequate room for a house

the  size  of  the  existing  house  to  be  located  on  a  slab  foundation  within  the  building

envelope.

       Access from West Shore Road is via a horseshoe‐shaped gravel drive that extends

from the road in an easterly direction onto the lot, and then curves towards the south to run

on Applicant’s property along the Wells’ westerly lot line, and onto the adjacent properties

to the south, curving back to rejoin West Shore Road.  The Neighbors’ rights to use the

segment  of  the  gravel  drive  on  the  Rouleau  property  are  the  subject  of  litigation  in

Washington Superior Court (Wells v. Rouleau, Docket No. 616‐11‐04 Wncv) in which the

Neighbors have recently prevailed.  While that decision or any appeal of it may affect the

availability of the portion of the building envelope underlying the gravel drive, an ample

remaining area exists easterly of the loop driveway within which a building and/or a septic

system  could  be  located  in  compliance  with  all  the  required  setbacks,  and  an  ample

remaining area also exists westerly of the loop driveway within which a building and/or

a septic system could be located in compliance with all the required setbacks.

       The existing house, built in the 1920s, was originally one and a half stories, and has

had a two‐story addition added to the side of one end, making the building L‐shaped.  It

is oriented with one end towards Joe’s Pond, with what appears to be an enclosed porch

and  a  deck  facing  the  water.    It  has  a  kitchen,  three  bedrooms,  and  one‐and‐a‐half

                                                 4
bathrooms. Its footprint is approximately sixty feet in length and approximately twenty

feet in width except for being thirty feet in width across the short leg of the L, measured

by scale from Exhibit 29.  It is located approximately two to five feet from the shoreline of

Joe’s Pond.  The existing house does not have central heating.

       The  existing  house  is  served  by  a  septic  system  with  two  disposal  fields  (leach

fields).  One disposal field is located entirely within the shoreline setback,3 to the north of

the  existing  house.    Another  disposal  field  is  located  in  compliance  with  the  setback

requirements for the property.  There is no evidence of failure of either system, based on

the current level of seasonal use of the existing house.

       As discussed in the January 2006 summary judgment decision in these matters, the

existing building therefore is a non‐complying building, nonconforming as to the shoreline

setback.  Any changes to the building must therefore be considered under §2.10 of the

Zoning Regulations dealing with non‐conforming uses and non‐complying buildings.

       There  is  no  question  that  the  existing  house  building  is  deteriorating  due  to  its

proximity to the water.  It is on a foundation of wooden piers, and, due to the action of

water and ice, the house is leaning towards the pond and the foundation is increasingly

damaged by standing water under the building.   There is no question that, under §2.10,

Applicant would be entitled to repair or rebuild the existing house in its present footprint,

on a concrete or otherwise stabilized foundation, so long as its degree of non‐compliance

is not increased.



Proposals to move the existing house (Docket Nos. 231‐12‐04 Vtec and 28‐2‐05 Vtec)

       The proposal in these two appeals is to install a new concrete slab foundation in a

       3
         Nothing in the Zoning Regulations appears to prohibit the location of a sewage
disposal field within a required setback, although §3.10 prohibits their location within the
floodplain unless approved by the state Agency of Natural Resources.

                                                 5
different location but still within the lakeshore setback, and to place the existing house on

the new foundation, so that it would be located parallel to and approximately thirty feet

from the south side boundary with the Wells lot.   The building would still be located

entirely within the 75‐foot shoreline setback, with its easterly side located from six to eleven

feet from the actual shoreline of the pond, and it would continue to be served by its existing

septic system.

       The  relocation  of  the  existing  house  falls  within  the  definition  of  the  term

‘development’ in §1.8 of the Zoning Regulations, and therefore requires a permit.

       Applicant first argues that she is entitled to relocate the existing nonconforming

house  to  a  different  nonconforming  location  within  the  shoreline  setback,  without  a

variance, simply because the lot is an existing small lot that is entitled to be developed.

However, the existing small lot provision of  §2.1 and 24 V.S.A. §4412(2) only exempts an

existing  small  lot  from  the  ordinance’s  requirements  as  to  minimum  lot  size  or  area

requirements, that is, as to the attributes of the lot size or area, including frontage.  It does

not  exempt  a  proposed  building  from  meeting  the  setback  or  other  dimensional

requirements of the ordinance; if it cannot meet those requirements, it must qualify for a

variance from those setback requirements.  See In re: Mutchler, Canning and Wilkins, 2006

VT 43, ¶5, n.3; Appeal of Bailey, 2005 VT 38, ¶ 8; 

       Applicant  also  argues  that  §2.10(4)  authorizes  the  relocation  of  the  camp.    That

section allows a non‐complying building to be enlarged, but only to the extent that the

degree of noncompliance is not increased.  In the present case, approval of the relocation

proposal will cause an area4 of the shoreline setback that formerly was clear to be occupied

by the house.  The area to be newly occupied by the house would be closer to the Wells’



       4
         Estimated from the site plan to be the size of approximately three‐quarters of the
footprint of the existing house. 

                                                6
property  than  the  existing  house,  even  though  it  would  not  cause  a  new  side  setback

violation in addition to the shoreline setback noncompliance.  Therefore, the relocation of

the building cannot be authorized under §2.10.  And see, In re Appeal of Tucker, Docket

No. 123‐7‐98 Vtec (Vt. Envtl. Ct., Aug. 2, 1999); aff’d Docket No. 1999‐399  (Vt., Mar. 10,

2000) (unreported mem.) (three‐justice panel) (permit to build one‐story building extending

into side setbacks does not authorize expansion to two stories within the setbacks, even

though the expansion would not have violated the height limitations or extended laterally

any farther into the setbacks).  Accordingly, without a variance, the application in Docket

No. 231‐12‐04 Vtec to move  the  existing non‐conforming  house building to a  different

location within the shoreline setback must be DENIED.



       Therefore we turn to whether the relocation proposal qualifies for a variance.  To

qualify for a variance, Applicant must meet all five requirements of 24 V.S.A. §4469(a), as

made applicable to this proposal by §2.6 of the Zoning Regulations:

               (1)  There  are  unique  physical  circumstances  or  conditions,  including
       irregularity,  narrowness,  or  shallowness  of  lot  size  or  shape,  or  exceptional
       topographical or other physical conditions peculiar to the particular property, and
       that unnecessary hardship is due to such conditions, and not the circumstances or
       conditions generally created by the provisions of the bylaw in the neighborhood or
       district in which the property is located.

              (2)  Because  of  these  physical  circumstances  or  conditions,  there  is  no
       possibility  that  the  property  can  be  developed  in  strict  conformity  with  the
       provisions  of  the  bylaw,  and  that  the  authorization  of  a  variance  is  therefore
       necessary to enable the reasonable use of the property.

              (3)  The unnecessary hardship has not been created by the appellant.

             (4)  The variance, if authorized, will not alter the essential character of the
       neighborhood  or  district  in  which  the  property  is  located,  substantially  or
       permanently  impair  the  appropriate  use  or  development  of  adjacent  property,
       reduce  access  to  renewable  energy  resources,  or  be  detrimental  to  the  public
       welfare.

                                               7
               (5)  The variance, if authorized, will represent the minimum variance that
       will afford relief and will represent the least deviation possible from the bylaw and
       from the plan.

If the application fails any one of the criteria, it will fail to qualify for a variance.

       Most  importantly,  in  the  present  case  Applicant  has  failed  to  show  that  it  is

impossible  to  develop  the  property  in  compliance  with  the  required  setbacks.    To  the

contrary, there is an ample building envelope available within which to move or  rebuild

the  existing  building,  or  to  build  a  new  building  of  that  size,  in  compliance  with  the

setbacks of the Zoning Regulations, whether the relocated building were to use the existing

leach fields or whether a new sewage disposal system were to be installed.  It may even be

possible to add an accessory building to the property.  That is, it remains possible that the

existing  house  could  be  reconstructed  on  a  new  foundation  within  the  footprint  and

volume of the existing nonconforming building, and that a new accessory building could

be proposed in compliance with the required setbacks elsewhere on the lot.  It remains

possible that an accessory building could be proposed within the footprint of the existing

building, and that a new principal building could be proposed to be located in compliance

with the required setbacks elsewhere on the lot.  Due to these alternative possibilities, the

proposed relocation of the building fails to qualify for a variance.

       Moreover, Applicant has failed to show that the requested variance would be the

least deviation possible from the zoning regulations.   Applicant has also failed to show

unique  physical  conditions5  of  this  property  creating  an  unnecessary  hardship.

Accordingly, it fails to qualify for a variance and we need not rule on whether the proposed

relocation would substantially impair the appropriate use or development of the adjacent

property, as compared with the present location of the existing non‐complying building.


       5
           The  location  of  “Wastewater  Disposal  Area  #2”  was  placed  by  Applicant’s
predecessor; therefore it cannot qualify as an unnecessary hardship.

                                                 8
In  re:  Mutchler,  Canning  and  Wilkins,  2006  VT  43;  Sorg  v.  North  Hero  Zoning  Bd.  of

Adjustment, 135 Vt. 423, 426 (1977).



Proposal to add a second house on the undersized lot (Docket No. 29‐2‐05 Vtec)

        Applicant proposes to construct a new, two‐story, 80ʹ x 28ʹ single‐family house and

garage within the allowed building envelope on the lot, while leaving the existing house

in  its  existing  location.    Applicant  proposes  that  both  houses  would  only  be  used

seasonally, and that the existing house would continue as the principal structure on the lot.

        Section 1.8 of the Zoning Regulations defines the term “lot” as land “occupied or to

be occupied by a building and its accessory buildings, together with the required open

spaces, . . . .” (Emphasis added.)   The use of the singular for “building” and the modifier

“accessory” for any other buildings, read together, means that only one principal building

is allowed on a lot, although it may have multiple accessory buildings.  No proposal has

been made to add an accessory building such as a garage or storage building, with or

without  an  accessory  apartment,6  within  the  building  envelope.    The  lot  is  already

undersized for the existing principal building, without adding another principal building.

Any use not permitted by the regulations is deemed to be prohibited.  Zoning Regulations

§1.3.

        Applicant  also  argues  that  two  single‐family  houses  may  be  allowed  on  the

undersized  lot  as  a  planned  residential  development.    Although  a  planned  residential

development is a permitted use category in the Shoreland District, for a proposal to obtain

approval as a planned residential development it must meet all the requirements §4.5 and

must also obtain site plan approval from the Planning Commission.  A planned residential

development allows the clustering of multiple dwelling units on a lot, to “discourage strip


        6
           And see 24 V.S.A. §4412(1)(E).

                                               9
development and to preserve optimum open space.”  Aside from the fact that Applicant

has neither applied for this proposal as a planned residential development nor applied for

site  plan  approval  from  the  Planning  Commission,  the  property  does  not  meet  the

requirement  of  §4.5(2)  that  the  number  of  dwelling  units  clustered  in  a  PRD  may  not

exceed the number that would have been allowed normally under the district regulations,

that is, one for every acre of property area.

       Analyzing  the  proposal  as  one  to  place  a  new  principal  building  on  an  already

undersized lot, it is apparent that the lot’s nonconformity would increase, at least as to the

one‐acre lot size required for a principal residential building.  Zoning ordinances that allow

nonconformities are strictly construed, In re Casella Waste Management, 2003 VT 49, ¶¶2–

4; 175 Vt. 335, 338.  In the present case, the Zoning Regulations do not provide for any

increase in nonconformity.  The existing small lot provisions of the Zoning Regulations and

the state statute allow an undersized lot to be developed for a reasonable economic use;

this undersized lot has been developed for a reasonable economic use, that is, a single‐

family  house.    Those  provisions  “do  not  guarantee  indefinite  expansion  of  uses  on

undersized lots.”  In re: Appeal of Persis Corp., Docket No. 100‐6‐98 Vtec, slip op. at 4 (Vt.

Envtl. Ct., July 28, 1999), affʹd, Docket No. 1999‐398 (Vt., Mar. 13, 2000) (unreported mem.)

(three‐justice  panel).    Accordingly,  the  application  to  construct  a  new  single‐family

dwelling on the same lot with the existing house is DENIED. 

       In addition, the septic system for the new house would have to receive approval

under the Town’s (and any state) on‐site sewage regulations,   Zoning Regulations §3.15(7),

and would not qualify for any exemption as an existing system because it would enlarge

the demand on the system (three bedrooms in the new house plus the three bedrooms in

the existing house).  

       Although the Sewage Ordinance for the Town of Cabot is appended to the Zoning

Regulations, it states in its Section 1 that it was adopted under 24 V.S.A. Chapter  102,

                                                10
relating to on‐site sewage systems.  Unlike zoning matters under 24 V.S.A. Chapter 117 (or

matters arising under 24 V.S.A. Chapter 61, subchapter 12), that statute is not within the

subject matter jurisdiction of the Environmental Court.  4 V.S.A. §1001(b); see also 10 V.S.A.

§8503.  Any waivers available to an applicant under §3.4 of the Sewage Ordinance relating

to minor modifications would have to be applied for to the Sewage Officer under that

section; any appeal of such a ruling would be to the Selectboard and then to the Superior

Court, under §4.8 of the Sewage Ordinance.  Applicant has not presented evidence that the

septic system for the proposed new house, if it were to be added to the demand from the

existing house, has received any required approval or waiver or would qualify for any

required approval or waiver under the Sewage Ordinance.



Proposals to change the use of the existing house to an ‘accessory building,’ to be accessory

to a new house to be built within the building envelope  (Docket Nos. 192‐9‐05 Vtec and

193‐9‐05 Vtec)

       In Docket No. 192‐9‐05 Vtec, Applicant proposes to convert the existing house to an

accessory building by removing all the toilets and sinks and disconnecting them from the

existing  septic  system, and removing the kitchen  range, and  by using  the  building  for

residential living purposes during the day and for storage, but not for sleeping quarters at

night.  Applicant does not propose to remove the decks unless it is required as a condition

of approval. 

       The term “accessory” building is defined in §1.8 of the Zoning Regulations as a

building located on the same lot as the principal building and “customarily incidental and

subordinate to the principal . . . building.”  Nothing in the Zoning Regulations prohibits

the concept of converting an existing building (that was formerly the principal building on

a lot) to allow it to become accessory to a newly‐approved principal building.  

       In the area of Cabot adjacent to Joe’s Pond, it is customary to have an accessory

                                             11
building  for  storage  of  household  items,  vehicles  and  boats,  that  is,  including  sheds,

boathouses, and garages.  Some are located nearer the road than is the principal house,

others are located closer to the water than is the principal house.  Some of these buildings

are relatively large with respect to the principal residential building on the lot, although

the larger ones tend to be located closer to the road (farther from the water) than is the

principal residential building on the lot, and to include garage space for vehicles and/or

boat storage.

       However, in the present proposal a garage use is not proposed for the converted

existing building, rather a garage is proposed as accessory to or part of the new proposed

principal residence.  Nor does Applicant propose to convert the existing building for use

as a boathouse.  Rather, the proposed use of the converted existing building is in part as

accessory daytime living space associated with enjoyment of the pond, including the use

of the decks, and in part as the use of the building for general household storage.  

       Given that proposed use, even with the removal of its decks, the existing house in

its present location and without a garage or other similar non‐residential function, is too

large to be considered to be subordinate to any principal building that could be built on the

existing  undersized  lot.    Accordingly,  the  present  application  to  convert  the  existing

building to accessory use is DENIED, WITHOUT PREJUDICE.



       In Docket No. 193‐9‐05, Applicant proposes to construct a 77½ʹ x 59ʹ three‐bedroom

house with a two‐car garage, within the allowed building envelope for the lot.  Applicant

proposes to connect it to the septic system formerly used by the existing house, which

would be disconnected from that system and converted to accessory use (Docket No. 192‐9‐

05 Vtec).  This proposal is a larger footprint house than that proposed in Docket No. 29‐2‐05

Vtec.  Applicant proposes that the use of the new house would be seasonal; this fact is only

pertinent to issues under the Sewage Ordinance.  

                                               12
       Applicant appears to hold a disposal system construction permit “for [the] new

camp only.”  See Exhibit 10.  That decision is not before this court for review.  With this

permit under the Sewage Ordinance, and with the same sewage generation as the existing

building (that is, the same number of bedrooms and the same seasonal use), the proposal

would satisfy the requirement of §7.15 of the Zoning Regulations.

       The fact that the new house, as proposed, would occupy some portion of the land

lying  under  the  circular  driveway,  does  not  implicate  the  Zoning  Regulations,  as  the

property has frontage on West Shore Road.  The question of whether the Neighbors’ rights

to the use circular driveway would prevent the construction of this proposal is a question

of their respective property rights and is also not before this Court.

       The proposal to construct the new house meets all of the dimensional requirements

of  the  ordinance,  and  holds  a  disposal  system  construction  permit  under  the  Sewage

Ordinance, but it can only be approved if it is not a second principal building on the lot.

(See discussion at Docket No. 29‐2‐05 Vtec, above.)  Until or unless the existing house is

proposed to be removed or reduced in size and function to qualify as a truly accessory

structure, therefore, the proposal to construct the new house cannot be approved at this

time.  It is DENIED, but specifically WITHOUT PREJUDICE to Appellant’s reapplication

for this design or any other house within the allowed building envelope, if the existing

camp is proposed to be removed or is approved to be converted to a smaller accessory

building within its existing footprint.



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that:

       In Docket No. 231‐12‐04 Vtec, Applicant Rouleau’s application to move the existing

non‐conforming  house  building  to  place  it  on  a  slab  foundation  elsewhere  within  the

shoreline setback is DENIED.

       In Docket No. 28‐2‐05 Vtec, Applicant Rouleau’s application for a variance for the

                                              13
same proposal to move the existing house is DENIED; it fails to meet the requirements for

a variance, as an adequate building envelope exists in compliance with all the setback

requirements within which the existing house could be moved.

       In Docket No. 29‐2‐05 Vtec, Applicant Rouleau’s application to construct a  new

single‐family dwelling on the same lot with the existing house is DENIED, as the zoning

regulations do not allow two principal buildings on a lot unless the lot has adequate area

to meet the minimum lot size requirements for each of the buildings, which this lot does

not have.

       In Docket No. 192‐9‐05 Vtec, Applicant Rouleau’s application to convert the existing

house to an accessory building is DENIED (without prejudice to future proposals for its

conversion to a smaller accessory building), as even with the removal of its decks it would

be too large to be considered to be subordinate to any new principal building that could

be built on the existing undersized lot.

       Because the proposed conversion in Docket No. 192‐9‐05 Vtec does not constitute

an accessory building, in Docket No. 193‐9‐05 Vtec, Applicant Rouleau’s application to

construct a new single‐family three‐bedroom house, with a two‐car garage, is DENIED

WITHOUT PREJUDICE at the present time, only because the proposal constitutes a second

principal building on the lot.  Applicant may reapply for this design or any other house

within the allowed building envelope, if the existing camp is removed or converted to a

smaller accessory building within its existing footprint.  


       Done at Berlin, Vermont, this 17th day of November, 2006.




                            _________________________________________________
                                  Merideth Wright 
                                  Environmental Judge


                                             14